AMBULANCE — OPERATOR — LICENSE REQUIREMENT Any person who is employed for the principal purpose of operating an ambulance which is not licensed as a common carrier must have a chauffeur's license.  The Attorney General has had under consideration your letter dated April 8, 1970, wherein you ask, in effect, the following question: What type of driver's license is required for ambulance drivers? The statutes conceding your question are Title 47 O.S. 1-134 [47-1-134] (1961) and Title 47 O.S. 6-104 [47-6-104] (1969), which provide as follows: Title 47 O.S. 1-134 [47-1-134] (1961), provides in part: "Motor Vehicle. — Every vehicle which is self-propelled. . . ." Title 47 O.S. 6-104 [47-6-104] (1969), provides in relevant parts: "Chauffeur's license shall be issued in two classifications.  (a) Commercial chauffeur's license shall be issued for the purpose of operating motor vehicles licensed as common carriers of persons or property. . .  (b) Chauffeur's license shall be issued to any person who is employed for the principal purpose of operating a motor vehicle. . . ." The language of the above statutes is plain and unambiguous, so there is no room for construction. See In Re Estate of Redwine, Okl., 445 P.2d 275
(1968).  It is the opinion of the Attorney General that your question should be answered as follows: Any person who is employed for the principal purpose of operating an ambulance which is not licensed as a common carrier must have a chauffeur's license.  (Marvin E. Spears)